DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/8/19.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taphouse et al. (WO 2016/046285).

an adaptive retro-reflector device comprising:
a retro-reflector (102, retroreflective layer) in operation receiving an incident optical signal (106) and outputting a returned optical signal (112), the returned optical signal comprising a divergence (curvature adjustments would lead to a divergence); and
an elastomeric interface (switchable guest host liquid crystal GHLC 104) in optical communication with said retro-reflector such that the incident optical signal passes through said elastomeric interface to said retro-reflector and such that the returned optical signal from said retro-reflector passes through said elastomeric interface, said elastomeric interface comprising an interface surface (see figure 1, light passes through the switchable electro-optic absorption layer 104 and then is incident on retroreflective layer 102 and back through layer 104.  There is an interface between the elements); and
an actuator in operation communicating with said elastomeric interface so as to deform said interface surface, thereby controlling the divergence (see pages 7-8, the active retroreflector device may be curved.  Accordingly, the retroreflective layer and the switchable absorption electro-optic layer may be curved…The device may revert to a planar state if not biased in a curved or planar depending on applied voltage) [pages 7-8].
Consider claim 3, Taphouse discloses (e.g. figure 1) an apparatus, wherein said elastomeric interface comprises an optical polymer (the layers can be plastic which is a polymer material) [page 8].

Consider claim 5, Taphouse et al. disclose (e.g. figure 1) an apparatus, wherein said interface surface comprises one of an unflexed interface surface and a deformed interface surface, said deformed interface surface comprising one of a convex, interface surface, a flat interface surface and a concave interface surface (see pages 7-8, the active retroreflector device may be curved.  Accordingly, the retroreflective layer and the switchable absorption electro-optic layer may be curved…The device may revert to a planar state if not biased in a curved state) [see pages 7-8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taphouse et al. (WO 2016/046285) in view of Smith (US 2016/0246063).
Consider claim 2, Taphouse et al. do not explicitly disclose that the retro-reflector comprises one of a hollow retro-reflector, a solid retro-reflector, a corner cube retro-reflector, and a cat’s eve retro-reflector.  Taphouse et al. and Smith are related as 
Consider claim 20, Taphouse et al do not explicitly disclose a beam splitter in operation receiving the incident optical signal and passing the incident optical signal to said adaptive retro-reflector device, said beam splitter comprising one of a plate beam splitter and a cube beam splitter. Taphouse et al. and Smith are related as retroreflective devices.  Smith discloses (e.g. figure 1) a beam splitter in operation receiving the incident optical signal and passing the incident optical signal to said adaptive retro-reflector device (105, beam splitter passes light to and from the corner cube 110), said beam splitter comprising one of a plate beam splitter and a cube beam splitter (beam splitter 105 is depicted as a cube in figure 1) [0027-0028].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the retroreflector of Taphouse, to include a beamsplitter as taught by Smith, in order to utilize an element capable of providing focus adjustment.
Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taphouse et al. (WO 2016/046285) in view of Egan et al. (US 9,042,027).
Consider claim 6, Taphouse et al. disclose that the retro-reflector and said elastomeric interface comprise an optical axis (see figure 1).  However, Taphouse et al. 
Consider claim 7, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, the cylinder being in communication with the interface periphery (the magnetic element 72 is in contact with the fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55].
Consider claim 8, Taphouse et al. discloses that the retroreflector and elastomeric interface comprise an optical axis (see figure 1).  However, Taphouse et al. do not explicitly disclose that elastomeric interface comprises a magnetic elastomer, wherein said actuator comprises a magnetic actuator, said magnetic actuator being in communication with the interface surface. Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figures 5, 8-9) that elastomeric interface comprises a magnetic elastomer (i.e. the interface is the barrier between the two elements), wherein said actuator comprises a magnetic actuator (60, magnetic actuator assembly), said magnetic actuator being in communication with the interface surface 
Consider claim 9, the modified Taphouse reference discloses that the interface surface comprises an interface periphery, said magnetic actuator being in communication with the interface periphery (72, magnetic element is in contact with fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan],
Consider claim 10, Taphouse et al. discloses that the retroreflector and elastomeric interface comprise an optical axis (see figure 1).  However, Taphouse et al. do not explicitly disclose that interface surface comprises an interface periphery, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator being in communication with the interface surface. Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figure 5) that interface surface comprises an interface periphery, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator being in communication with the interface surface (the first fluid 52 and second fluid 54 can be silicone oil which is a liquid dielectric) [col. 6, lines 48-67]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Taphouse to include the magnetic actuator, as taught by Egan, in order to highly tunable elastic surface with reduced leaking potential. 

Consider claim 12, Taphouse et al. do not explicitly disclose that the elastomeric interface comprises: an elastomeric membrane; and an optically transparent optical, fluid at least partially encapsulated by said elastomeric membrane. Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figure 5) that the elastomeric interface comprises: an elastomeric membrane (44, membrane); and an optically transparent optical, fluid at least partially encapsulated by said elastomeric membrane (fluid 52, see figure 5) [col. 6, lines 48-67]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Taphouse to include the magnetic actuator, as taught by Egan, in order to highly tunable elastic surface with reduced leaking potential. 
Consider claim 13, the modified Taphouse reference discloses that the elastomeric membrane comprises at least one of polydimethylsiloxane, an elastic polymer, polymethyl methacrylate, polycarbonate, polystyrene, and liquid silicone, wherein said optical fluid comprises at least one of water, glycerol, an oil, a polymer, and a resin (the fluid can be an oil or water) [col. 6, lines 48-67 of Egan].
Consider claim 14, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said actuator comprises a mechanical actuator, said mechanical actuator comprising a cylinder longitudinally translatable along the optical axis (72, magnetic 
Consider claim 15, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, the cylinder being in communication with the interface periphery (the magnetic element 72 is in contact with the fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan].
Consider claim 16, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said elastomeric interface comprises a magnetic elastomer (i.e. the interface is the barrier between the two elements), wherein said actuator comprises a magnetic actuator (60, magnetic actuator assembly), said magnetic actuator being in communication with the interlace surface (via the magnetic slider 62 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan].  
Consider claim 17, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, said magnetic actuator being in communication with the interlace periphery (72, magnetic element is in contact with fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan].
Consider claim 18, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator 
Consider claim 19, the modified Taphouse reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, said dielectric elastomer actuator being in communication, with the interlace periphery (all elements are in communication via direct or indirect contact) [col. 6, lines 48-67 of Egan].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872